Willson, Judge.
These convictions are for keeping” and exhibiting a gaming bank and table for the purpose of gaming. In both cases the evidence is substantially the same, and is, in *331our opinion, insufficient to sustain the convictions. It merely establishes the fact that the defendant was frequently seen in the house where the offense charged was being committed. It is not shown that he took any part in the gaming, that he owned or controlled the premises where it occurred, or any interest therein, or that he owned any interest in the table or bank, or was in any manner concerned in its operations. His mere presence at the place where the offense was being committed, in the absence of other facts showing that he participated or was concerned, or was interested in the commission of the offense, does not warrant the conclusion that he was guilty of the charges contained in these indictments; wherefore, the judgments are reversed and the causes are remanded.
Opinion delivered April 11, 1888.

Reversed and remanded.